Cockrell, J.,
dissenting.
The only assignment of error which the majority opinion sustains is based upon the refusal of the court to admit evidence in response to a question admittedly improper'. In this I cannot concur. The relevance of the testimony is not so obvious, nor does the record as a whole, in my opinion, make such a case as to justify this court in overruling the well established rule that a proper question must first be asked before the party is entitled to elicit evidence in response thereto.